2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2011/0135029 A1 to Jianming et al (hereinafter Jianming) in view of  U.S.  Pre-Grant Publication US 2012/0170619 A1 to Chang et al (hereinafter Chang)  

 	For claims 1 and 12, Jianming discloses a method comprising:
 	broadcasting, from a first transceiver station, machine type communication (MTC) information in a first transmission using layered modulation such that a first MTC device receiving the first transmission above a signal quality threshold can recover the MTC information using a high modulation 
 	Jianming discloses of receiving signal from a base station. Jianming fails to disclose of receiving signal from a second transceiver.  However, Chaag discloses 
	 broadcasting, from a second transceiver station, a remaining portion of the MTC information in a second transmission such that the second MTC device receiving the second transmission can recover the remaining portion of the MTC information to recover the MTC information (Chang; Figs. 1-2, views explaining a general cooperative communication method using a Layered Modulation and Coding (LMC) scheme, see teachings in [0005, 0033-0035 & 0074-0076] summarized as “a relay station comprising: a receiver configured to receive the first transmission; a demodulator configured to apply the high modulation order to demodulate the first transmission to generate the second set of coded bits; a decoder configured to decode the second set of coded bits to generate the second set of MTC information bit (i.e. a source node 201 performs an LMC on data, and transmits the data to a relay node 203 and a destination node 205 at a first time slot T1 wherein the relay node 203 demodulates the signal performs a layered de-mapping for each of A' and A", enhanced layer bits, and a channel decoding on the A’ base layer bits and A” enhanced layer bits and in this way respectively generates first and second coded bits and accordingly generates first and second MTC information bits and then the first and second MTC information bits are modulated and encoded and transmitted to a destination node 205)”).



 	As to claims 2 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition Jianming-Chang discloses further comprising transmitting sequence information indicating a sequence order of coded bits in at least one transmission of the first transmission and second transmission (Chang; [0044]). 

 	As to claims 3 and 14, the rejection of claim 2 as listed above is incorporated herein. In addition Jianming-Chang discloses wherein the transmitting the sequence information comprises transmitting the sequence information as control information within at least one of a Multicast Control Channel (MCCH), a Single Cell Multicast Control Channel (SC-MCCH) and System Information (Jianming; [0061] discloses Channels 0 and 1 cooresponds to multicast cghannels).

 	As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition Jianming-Chang discloses wherein the broadcasting, from the second transceiver station, the remaining portion of the MTC information in the second transmission comprise transmitting the remaining portion of MTC information using the lower modulation order (Chang; [0005]; [0033]-[0035]; [0074]-[0076]).

 	As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition Jianming-Chang discloses wherein the first transceiver station is a base station and the second transceiver station is a relay station, the method further comprising:
 	receiving the first transmission at the relay station (Chang; [0005]; [0033]-[0035]; [0074]-[0076]);
 	retrieving the remaining portion of the MTC information at the relay station (Chang; [0005]; [0033]-[0035]; [0074]-[0076]);
 	transmitting, from the relay station, the remaining portion of MTC information (Chang; [0005]; [0033]-[0035]; [0074]-[0076]).

 	As to claim 8, the rejection of claim 5 as listed above is incorporated herein. In addition Jianming-Chang discloses wherein the transmitting the remaining portion of the MTC information comprises transmitting the remaining portion of the MTC information at the lower modulation order (Jianming; Fig.1; [0006] discloses UE farther to the transmitter receiving information lower order modulation).

 	As to claim 9, the rejection of claim 5 as listed above is incorporated herein. In addition Jianming-Chang discloses wherein the transmitting the remaining portion of the MTC information comprises transmitting the remaining portion of the MTC information at the higher modulation order (Jianming; Fig.1; [0006] discloses UE closer to the transmitter receiving information higher order modulation)..

 	As to claim 10, the rejection of claim 5 as listed above is incorporated herein. In addition Jianming-Chang discloses wherein the transmitting the remaining portion of the MTC information comprises transmitting a series of bits comprising information bits representing the remaining portion of the MTC information and null bits where no information is transmitted (Jianming; [0005]; [0046]).

 	As to claim 11, the rejection of claim 1 as listed above is incorporated herein. In addition Jianming-Chang discloses wherein the first transceiver station is a first base station and the second transceiver station is a second base station, the method further comprising:
 	transmitting the MTC information using layered modulation such that a third MTC device receiving the second transmission at another signal quality above the threshold can recover the MTC information using the high modulation order and such that the second MTC device receiving the second transmission below the signal quality threshold can recover the remaining portion of the MTC information using the lower modulation order (Jianming; Fig.1; [0006] shows and discloses of assigning higher modulation order to a receiver (i.e UE#1) closer to the transmitter (i.e Node-B) with a better signal quality and assigning lower modulation order to a receiver (i.e UE#0) farther to the transmitter (i.e Node-B) with a Worse signal quality. [0006] discloses hierarchical modulation corresponds to layered modulation).

 	As to claim 15, the rejection of claim 12 as listed above is incorporated herein. In addition Jianming-Chang discloses wherein the demodulator is configured to demodulate the second signal using the lower modulation order (Jianming; Fig.1; [0006]).

Allowable Subject Matter
	Claims 6-7 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478